                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    KRISTEN BEHRENS, ESQ., as                                        CIVIL ACTION
    Administratrix, et al.
                                                                     NO. 19-2664
            v.

    ARCONIC, INC., et al.

             ORDER RE FRENCH BLOCKING STATUTE DISCOVERY DISPUTE

          AND NOW, this 13th day of March, 2020, upon consideration of the parties’ briefs (ECF

96 (Arconic’s Brief); ECF 99 (Plaintiffs’ Brief); the Expert and Master Report of Noëlle Lenoir

(ECF 142-1), along with Plaintiffs’ objections (ECF 147) and Arconic’s Response (ECF 155); and

for the reasons stated at the hearing on March 11, 2020, it is hereby ORDERED that the

Recommendation of the Expert and Master is approved and Plaintiffs shall utilize the procedures

of the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters to

obtain the documents that Arconic asserts are protected by the French Blocking Statute.

          The parties shall meet and confer regarding the method of the Hague Convention that will

be utilized. The parties shall submit an agreed-upon order or separate forms of order as to the

preferred method by Thursday March 19, 2020 at 4pm. 1



                                                                                  BY THIS COURT:

                                                                                  s/ Michael M. Baylson

                                                                                  ______________________________
                                                                                  Michael M. Baylson
                                                                                  United States District Court Judge

O:\CIVIL 19\19-2664 Behrens v Arconic\19cv2664 Order re French Blocking Statute Discovery Dispute.docx



1
 The Expert and Master appointed by the Court, Noëlle Lenoir, has advised that she is able and willing to serve as
Commissioner.
